 
 

Fill in this information to identify your case:

 

 

 

t
[Debtor 1 Marcos C. Schaumberg
| First Name ‘ Middle Name Last Name —
Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

|

United States Bankruptcy Court forthe: = DISTRICT OF NEW MEXICO

 

Case number
{ff known}

 

(] Check if this ts an
amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12115

If you are an individual filing under chapter 7, you must fill out this form if:
I creditors have claims secured by your property, or

x you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, untess the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

GEXREME List Your Creditors Who Have Secured Claims

1. For any creditors that you tisted in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information betow.

Identify the creditor and the property that is collateral What do you Intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Flagstar Bank C1 Surrender the property. C1 Ne
name: CO Retain the property and redeem it.
_ @ Retain the property and enter into a H ves
Description cf 6659 Mountain Hawk Loop 6659 Reattirmaton darcononn
property Mountain Hawk Loop Rio . a
Rancho, NM 87144 @ Retain the property and [explain]:

secunng debt Residence: Owner Occupant

Appraisal was $220,000 costs of

 

 

sale 10% . .
MV estimate $210,000 Reaffirm but presumption of abuse
Creditors Freedom Road Financial Ct Surrender the property. MNo
name: C1 Retain the property and redeem it.
_. . @ Retain the property and enter into a O Yes
Description of ae am 500 EXC 800 miles Reatfirmation Agreement.
property enicte: @ Retain the property and [expiain}:
securing debt: Reaffirm but presumption of abuse

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are ieases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p} 2).

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Sottware Copyright (c} 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy

Case 20-10823-)7 Doc5 Filed 04/21/20 Entered 04/21/20 15:51:19 Page 1 of 2

 
Debtor! Marcos C. Schaumberg

Describe your unexpired personal property leases

Lessor's name:
Description of leased
Property:

Lessor's name:

Description of teased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lesser's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Case number tf known)

 

Will the lease be assumed?
O Na
FE) Yes
{] No
O Yes
O No
O Yes
O No
O Yes
O No
O] Yes
Cl No
O Yes

Ne

0 Yes

 

EEIEME sign Blow

Under penalty of perjury, | declare that i have indicated m

property that is subject te an unexpired lease.

  

 

x M, GALE Schaumberg.
Marcos C-Schaumberg .—-.~-~2 7

Signature of Debtor 1

Date April 20, 2020

 

Official Form 108

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

¥ intention about any property of my estate that secures a debt and any personal

Xx

 

Signature of Debtor 2

Date

 

Statement of Intention for Individuals Filing Under Chapter 7

page 2

Best Case Bankruptcy

Case 20-10823-)7 Doc5 Filed 04/21/20 Entered 04/21/20 15:51:19 Page 2 of 2

 
